Exhibit 10.2

 

Execution Version

 

GUARANTY AGREEMENT

 

This Guaranty Agreement (the “Guaranty”) is made as of February 1, 2012, jointly
and severally by and between each of the undersigned (each, a “Guarantor”, and
collectively, together with any additional parties that from time to time may
become a Guarantor pursuant to the terms of the Financing Agreement described
below, the “Guarantors”), as guarantors, and U.S. BANK NATIONAL ASSOCIATION, as
trustee under the Indenture (defined below) (in such capacity, together with any
successor or successors in such capacity, herein called the “Trustee”):

 

W I T N E S S E T H:

 

The Finance Authority of Maine (the “Authority”) previously issued its Solid
Waste Disposal Revenue Bonds (Casella Waste Systems, Inc. Project) Series 2005,
in the aggregate principal amount of $25,000,000 (the “Bonds”) under and
pursuant to an Indenture dated as of December 1, 2005 (as supplemented and
amended, the “Indenture”) between the Authority and LaSalle Bank National
Association (predecessor to the Trustee).  The proceeds of the Bonds were loaned
by the Authority to Casella Waste Systems, Inc. (the “Company”) pursuant to the
terms of a Financing Agreement dated as of December 1, 2005 (as supplemented and
amended, the “Financing Agreement”) between the Authority and the Company.  Each
Guarantor is a subsidiary of the Company.  On February 1, 2012, the Company
intends to cause a conversion of a portion of the Bonds in the aggregate
principal amount of $21,400,000 (the “Series 2005R-2 Bonds”) from the Weekly
Rate to a Term Interest Rate (the “Conversion”) for a period ending on
January 31, 2017 (the “Initial Term Interest Rate Period”).

 

As used herein, the following capitalized terms have the meanings set forth
below:

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.

 

“Capital Stock” means: (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Person” means an individual, partnership, corporation, limited liability
company, firm, association, joint stock company, unincorporated organization,
trust, bank, trust company, land trust, business trust or other enterprise or
joint venture, or a governmental agency or political subdivision thereof or
other entity.

 

“Second Lien Notes Documents” means that certain Indenture dated as of July 9,
2009 by and among the Company, the guarantors named therein and Wilmington Trust
Company, as trustee, and the Company’s 11.0% Senior Second Lien Notes due 2014
issued thereunder (the “Second Lien Notes”), in each case as amended or
refinanced from time to time,

 

1

--------------------------------------------------------------------------------


 

including any agreement or agreements extending the maturity of, refinancing or
otherwise restructuring (including increasing the amount of other indebtedness
outstanding or available to be borrowed thereunder) all or any portion of the
indebtedness under such agreement, and any successor or replacement indenture.

 

“Subsidiary” means, with respect to any Person:

 

any corporation, association or other business entity of which more than 50% of
the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

any partnership (a) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or of one or more Subsidiaries of such Person
(or any combination thereof). All other capitalized terms not otherwise defined
herein shall have the same meanings as set forth in the Indenture and the
Financing Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the Guarantors agrees as follows:

 

Section 1.               Unconditional Guarantee.

 

Subject to the provisions of this Section 1, each of the Guarantors hereby
unconditionally and irrevocably guarantees to the Trustee for the benefit of the
Holders, irrespective of the validity and enforceability of the Financing
Agreement, the Note or the obligations of the Company or any other Guarantors to
the Trustee hereunder or thereunder:  (a) the principal of and redemption
premium, if any, on the Series 2005R-2 Bonds when and as the same shall become
due (whether at maturity, by acceleration, call for redemption or otherwise);
(b) the interest on the Series 2005R-2 Bonds when and as the same shall become
due; (c) the purchase price of Series 2005R-2 Bonds tendered or deemed tendered
for purchase pursuant to Sections 4.6, 4.8 or 4.9 of the Indenture; and (d) all
amounts allocable to the Series 2005R-2 Bonds due or to become due from the
Company under Sections 4.2(a) and 4.2(b) of the Financing
Agreement(collectively, the “Guaranteed Obligations”).  Failing payment when due
of any amount so guaranteed, or failing performance of any other obligation of
the Company under the Series 2005R-2 Bonds, each Guarantor shall be obligated to
pay, or to perform or cause the performance of, the same immediately. An Event
of Default under the Financing Agreement with respect to the Series 2005R-2
Bonds shall constitute an event of default under this Guaranty, and shall
entitle the Trustee to accelerate the obligations of the Guarantors hereunder in
the same manner and to the same extent as the obligations of the Company under
the Financing Agreement.

 

Each of the Guarantors hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Note or the Financing Agreement, the absence of any action to enforce the same,
any release of any other

 

2

--------------------------------------------------------------------------------


 

Guarantor, the recovery of any judgment against the Company, any action to
enforce the same, whether or not this Guaranty is affixed to the Financing
Agreement, the Series 2005R-2 Bonds or the Note, or any other circumstance which
might otherwise constitute a legal or equitable discharge or defense of such
Guarantor.  Each Guarantor hereby waives the benefit of diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the Company, any right to require a proceeding first against the
Company, protest, notice and all demands whatsoever and covenants that this
Guaranty shall not be discharged except by complete performance of the
Guaranteed Obligations.  This Guaranty is a guarantee of payment and not of
collection.  If the Trustee is required by any court or otherwise to return to
the Company or to a Guarantor, or any custodian, trustee, liquidator or other
similar official acting in relation to the Company or a Guarantor, any amount
paid by the Company or a Guarantor to the Trustee, this Guaranty, to the extent
theretofore discharged, shall be reinstated in full force and effect, subject to
Section 7 hereof.  Each Guarantor further agrees that, as between it, on the one
hand, and the Trustee, on the other hand, (a) subject to the other provisions of
this Guaranty, the maturity of the Series 2005R-2 Bonds may be accelerated as
provided in Section 7.2 of the Financing Agreement for the purposes of this
Guaranty, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the Series 2005R-2 Bonds, and (b) in the event
of any acceleration of the Series 2005R-2 Bonds as provided in Section 7.2 of
the Financing Agreement, such obligations (whether or not due and payable) shall
forthwith become due and payable by the Guarantor for the purpose of this
Guaranty.

 

Each Guarantor agrees to make immediate payment to the Trustee of all Guaranteed
Obligations owing or payable to Trustee upon receipt of a demand for payment
therefor by the Trustee to the Guarantor in writing

 

Section 2.               Guaranteed Obligations Absolute and Continuing.

 

Subject to Section 7 hereof, the obligations of each Guarantor hereunder are and
shall be absolute and unconditional and any monies or amounts expressed to be
owing or payable by each Guarantor hereunder which may not be recoverable from
such Guarantor on the basis of this Guaranty shall be recoverable from such
Guarantor as a primary obligor and principal debtor in respect thereof.  Subject
to Section 7 hereof, the obligations of each Guarantor hereunder shall be
continuing and shall remain in full force and effect until the entire principal
of, redemption premium, if any, and interest on or purchase price of the
Series 2005R-2 Bonds shall have been paid or provided for according to the terms
of the Indenture and all other Guaranteed Obligations have been paid and
satisfied in full.  Each Guarantor agrees with the Trustee that it will from
time to time deliver to the Trustee suitable acknowledgments of this continued
liability hereunder in such form as counsel to the Trustee may advise and as
will prevent any action brought against it in respect of any default hereunder
being barred by any statute of limitations now or hereafter in force and, in the
event of the failure of such Guarantor so to do, it hereby irrevocably appoints
the Trustee agent of such Guarantor to make, execute and deliver such written
acknowledgment or acknowledgments or other instruments as may from time to time
become necessary or advisable, in the judgment of the Trustee on the advice of
counsel, to fully maintain and keep in force the liability of such Guarantor
hereunder.

 

3

--------------------------------------------------------------------------------


 

Section 3.               Limitation on Guarantor Liability.

 

Each of the Guarantors and the Trustee hereby confirms that it is the intention
of each such party that this Guaranty not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar federal or state law to
the extent applicable to this Guaranty.  To effectuate the foregoing intention,
the Trustee and each Guarantor hereby irrevocably agree that the obligations of
the Guarantors under this Guaranty shall be limited to the maximum amount as
will, after giving effect to such maximum amount and all other contingent and
fixed liabilities of the Guarantors that are relevant under such laws, and after
giving effect to any collections from, rights to receive contribution from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under this Guaranty, result in the
obligations of the Guarantors under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

Section 4.               Execution and Delivery of Guaranty.

 

This Guaranty shall be executed on behalf of each Guarantor by either manual or
facsimile signature of one officer of the Guarantor or other person duly
authorized by all necessary corporate action of the Guarantor who shall have
been duly authorized to so execute by all requisite corporate action.  Each
Guarantor hereby agrees that this Guaranty, as set forth in Section 1, shall
remain in full force and effect notwithstanding any lack of endorsement on the
Financing Agreement, the Series 2005R-2 Bonds or the Note of a notation of this
Guaranty.

 

Section 5.               Waiver.

 

Without in any way limiting the provisions of Section 1, each Guarantor hereby
waives notice of acceptance hereof, notice of any liability of the Guarantor
hereunder, notice or proof of reliance by the Holders upon the obligations of
the Guarantor hereunder, and diligence, presentment, demand for payment on the
Company, protest, notice of dishonor or nonpayment of any of the Guaranteed
Obligations, or other notice or formalities to the Company or the Guarantor of
any kind whatsoever.

 

Section 6.               No Set-Off.

 

Each payment to be made by the Guarantors hereunder in respect of the Guaranteed
Obligations shall be payable in the currency or currencies in which such
Guaranteed Obligations are denominated, and shall be made without set-off,
counterclaim, reduction or diminution of any kind or nature.  It is the
intention of the parties that the Authority, its members, officers, officials,
agents and employees shall not incur pecuniary liability by reason of the terms
of this Guaranty, the Financing Agreement or the Indenture, or by reason of the
undertakings required of the Authority, its members, officers, officials, agents
and employees in connection with this Guaranty, the Financing Agreement or the
Indenture, the performance of any act required or requested of the Authority,
its members, officers, officials, agents and employees in connection with the
issuance of the Series 2005R-2 Bonds, this Guaranty, the Financing Agreement or
the Indenture, or in any way arising from the transaction which this Guaranty is
a part or arising in any manner in connection with the Project, and each
Guarantor hereby waives any rights or claims it may have against the Authority
in connection therewith.

 

4

--------------------------------------------------------------------------------


 

Section 7.               Release of a Guarantor.

 

This Guaranty will be released with respect to a Guarantor:

 

(a)           upon the sale or other disposition (including by way of merger or
consolidation), to any Person that is not an Affiliate of the Company, of all of
the Capital Stock of that Guarantor held by the Company or any of its
Subsidiaries or of all or substantially all of the assets of that Guarantor;

 

(b)           upon the contemporaneous or substantially contemporaneous release
or discharge of such Guarantor (1) as a guarantor, borrower and/or issuer in
respect of the Senior Credit Facility, the Second Lien Notes or the Senior
Subordinated Note Indenture and (2) if the Senior Credit Facility, the Second
Lien Notes and the Senior Subordinated Note Indenture have been terminated, as a
guarantor of any issue of any other indebtedness for borrowed money or Capital
Lease of more than $5.0 million in aggregate principal amount (per issue) of the
Company or any of its Subsidiaries (other than any Subsidiaries of such
Guarantor), except, in each case, as a result of payment by a guarantor in its
capacity as a guarantor (and not as a borrower and/or issuer);

 

(c)           at any time that a Letter of Credit is in effect with respect to
the Series 2005R-2 Bonds;

 

(d)           on the day after the last day of the Initial Term Interest Rate
Period; or

 

(e)           upon or substantially contemporaneously with the payment in full
of the Guaranteed Obligations.

 

The Trustee shall execute an appropriate instrument prepared by the Company
evidencing the release of a Guarantor from its obligations under this Guaranty
upon receipt of a request by the Company or such Guarantor accompanied by (i) a
Certificate of an Authorized Representative of the Company certifying as to the
compliance with this Section 7, and (ii) so long as the Senior Credit Facility
is not in effect, in connection with a sale or disposition of assets or Capital
Stock (or a series of related sales or dispositions) having a fair market value
in excess of $5,000,000, as evidenced by a Certificate of an Authorized
Representative of the Company, an Opinion of Counsel as to the compliance with
this Section 7, provided however, that the legal counsel delivering such Opinion
of Counsel may rely as to matters of fact on one or more Certificates of an
Authorized Representative of the Company.

 

Section 8.               Waiver of Subrogation.

 

Until the payment in full of all Guaranteed Obligations,  each Guarantor hereby
irrevocably waives and agrees not to exercise any claim or other rights which it
may now or hereafter acquire against the Company that arise from the existence,
payment, performance or enforcement of the Company’s obligations under the Note
or the Financing Agreement and such Guarantor’s obligations under this Guaranty,
in any such instance including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, and any right to
participate in any claim or remedy of the Authority or the Trustee against the
Company, whether or not such claim, remedy or right arises in equity, or under
contract, statute or common

 

5

--------------------------------------------------------------------------------


 

law, including, without limitation, the right to take or receive from the
Company, directly or indirectly, in cash or other assets or by set-off or in any
other manner, payment or security on account of such claim or other rights.  If
any amount shall be paid to any Guarantor in violation of the preceding sentence
and any Guaranteed Obligations shall not have been paid in full, such amount
shall have been deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the Authority or the Trustee, as
applicable, and shall forthwith be paid to the Authority or the Trustee, as
applicable, to be credited and applied to the obligations in favor of the
Authority or the Trustee, as applicable, whether matured or unmatured, in
accordance with the terms of this Guaranty.  Each Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by this Guaranty and that the waiver set forth in this Section 8 is
knowingly made in contemplation of such benefits.

 

Section 9.               Guaranteed Obligations Reinstated.

 

Subject to Section 7 hereof, the obligations of each Guarantor hereunder shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment which would otherwise have reduced the obligations of any
Guarantor hereunder (whether such payment shall have been made by or on behalf
of the Company or by or on behalf of a Guarantor) is rescinded or reclaimed from
the Trustee upon the insolvency, bankruptcy, liquidation or reorganization of
the Company or any Guarantor or otherwise, all as though such payment had not
been made. If demand for, or acceleration of the time for, payment by the
Company or any other Guarantor is stayed upon the insolvency, bankruptcy,
liquidation or reorganization of the Company or such Guarantor, all such
indebtedness otherwise subject to demand for payment or acceleration shall
nonetheless be payable by each Guarantor as provided herein.

 

Section 10.             Guaranteed Obligations Not Affected.

 

The obligations of each Guarantor hereunder shall not be affected, impaired or
diminished in any way by any act, omission, matter or thing whatsoever,
occurring before, upon or after any demand for payment hereunder (and whether or
not known or consented to by any Guarantor or the Trustee) which, but for this
provision, might constitute a whole or partial defense to a claim against any
Guarantor hereunder or might operate to release or otherwise exonerate any
Guarantor from any of its obligations hereunder or otherwise affect such
obligations, whether occasioned by default of the Trustee or otherwise,
including, without limitation:

 

(a)           any limitation of status or power, disability, incapacity or other
circumstance relating to the Company or any other Person, including any
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, winding-up or other proceeding involving or affecting the Company
or any other Person;

 

(b)           any irregularity, defect, unenforceability or invalidity in
respect of any indebtedness or other obligation of the Company or any other
Person under the Financing Agreement, the Note or any other document or
instrument;

 

6

--------------------------------------------------------------------------------


 

(c)           any failure of the Company or any other Guarantor, whether or not
without fault on its part, to perform or comply with any of the provisions of
this Guaranty, the Financing Agreement or the Note, or to give notice thereof to
a Guarantor;

 

(d)           the taking or enforcing or exercising or the refusal or neglect to
take or enforce or exercise any right or remedy from or against the Company or
any other Person or their respective assets or the release or discharge of any
such right or remedy;

 

(e)           the granting of time, renewals, extensions, compromises,
concessions, waivers, releases, discharges and other indulgences to the Company
or any other Person;

 

(f)            any change in the time, manner or place of payment of, or in any
other term of, the Series 2005R-2 Bonds, the Note or the Financing Agreement, or
any other amendment, variation, supplement, replacement or waiver of, or any
consent to departure from, the Series 2005R-2 Bonds, the Note or the Financing
Agreement, including, without limitation, any increase or decrease in the
principal amount of or premium, if any, or interest on the Series 2005R-2 Bonds;

 

(g)           except as provided in Section 7, any change in the ownership,
control, name, objects, businesses, assets, capital structure or constitution of
the Company or a Guarantor;

 

(h)           except as provided in Section 7, any merger or amalgamation of the
Company or a Guarantor with any Person or Persons;

 

(i)            the occurrence of any change in the laws, rules, regulations or
ordinances of any jurisdiction by any present or future action of any
governmental authority or court amending, varying, reducing or otherwise
affecting, or purporting to amend, vary, reduce or otherwise affect, any of the
Guaranteed Obligations or the obligations of a Guarantor under this Guaranty;
and

 

(j)            any other circumstance, including release of another Guarantor
pursuant to Section 7 (other than by complete, irrevocable payment), that might
otherwise constitute a legal or equitable discharge or defense of the Company
under the Financing Agreement or the Note or of a Guarantor in respect of its
guarantee hereunder.

 

Section 11.             No Obligation to Take Action Against the Company.

 

The Trustee shall have no obligation to enforce or exhaust any rights or
remedies against the Company or any other Person or any property of the Company
or any other Person before the Trustee is entitled to demand payment and
performance by any or all Guarantors of their liabilities and obligations under
this Guaranty.

 

Section 12.             Dealing with the Company and Others.

 

The Trustee, without releasing, discharging, limiting or otherwise affecting in
whole or in part the obligations and liabilities of any Guarantor hereunder and
without the consent of or notice to any Guarantor, may:

 

7

--------------------------------------------------------------------------------


 

(a)           grant time, renewals, extensions, compromises, concessions,
waivers, releases, discharges and other indulgences to the Company or any other
Person;

 

(b)           take or abstain from taking security or collateral from the
Company or from perfecting security or collateral of the Company;

 

(c)           release, discharge, compromise, realize, enforce or otherwise deal
with or do any act or thing in respect of (with or without consideration) any
and all collateral, mortgages or other security given by the Company or any
third party with respect to the obligations or matters contemplated by the
Financing Agreement or the Note;

 

(d)           accept compromises or arrangements from the Company;

 

(e)           apply all monies at any time received from the Company or from any
security upon such part of the Guaranteed Obligations as the Holders may direct
or change any such application in whole or in part from time to time as the
Holders may direct; and

 

(f)            otherwise deal with, or waive or modify its right to deal with,
the Company and all other Persons and any security as the Trustee may determine.

 

Section 13.             Representations.

 

Each Guarantor makes the following representations as of the date hereof as the
basis for its undertakings hereunder:

 

(a)           It is a corporation, limited partnership or limited liability
company duly organized, and validly existing in good standing under the laws of
the state of its organization, has the corporate, limited partnership or limited
liability company, as applicable, power to enter into this Guaranty and to
perform its obligations hereunder, and by proper corporate action has duly
authorized the execution and delivery of this Guaranty and performance of its
obligations hereunder.

 

(b)           The execution and delivery of this Guaranty and the performance of
its obligations hereunder do not and will not conflict with, or constitute a
breach or result in a violation of, its certificate of incorporation, bylaws or
other organizational documents, as applicable, or any material agreement or
other material instrument to which it is a party or by which it is bound or any
constitutional or statutory provision applicable to it, or order, rule,
regulation, decree or ordinance of any court, government or governmental
authority having jurisdiction over it or its property, in each case, the breach,
conflict with or the violation of any of which would have a material adverse
effect upon the Guarantor’s ability to perform its obligations hereunder.

 

(c)           Except for the matters disclosed in the Limited Offering
Memorandum dated January 10, 2012 with respect to the Series 2005R-2 Bonds, or
in the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q or
Periodic Reports on Form 8-K filed with the U.S. Securities and Exchange
Commission, there are no pending or, to the best of each Guarantor’s knowledge,
threatened actions, suits, proceedings or investigations of a legal,

 

8

--------------------------------------------------------------------------------


 

equitable, regulatory, administrative or legislative nature, which could
reasonably be expected to adversely affect in a material way its ability to
perform its obligations under this Guaranty.

 

Section 14.             Events of Default; Remedies.

 

Each of the following events shall be an Event of Default hereunder:

 

(a)           Failure of any Guarantor to pay any Guaranteed Obligations upon
receipt of demand by the Trustee to such Guarantor given in accordance with
Section 20 hereof.

 

(b)           The dissolution or liquidation of a Guarantor or the filing by a
Guarantor of a voluntary petition in bankruptcy, or the entry of any order or
decree granting relief in any involuntary case commenced against a Guarantor
under any present or future federal bankruptcy act or any similar federal or
state law, or a petition for such an order or decree shall be filed in any court
and such petition shall not be discharged or denied within ninety days after the
filing thereof, or if a Guarantor shall admit in writing its inability to pay
its debts generally as they become due, or a receiver, trustee or liquidator of
a Guarantor shall be appointed in any proceeding brought against the Guarantor
and shall not be discharged within ninety days after such appointment or if a
Guarantor shall consent to such appointment, or assignment by the Guarantor of
all or substantially all of its assets for the benefit of its creditors, or the
entry by the Guarantor into an agreement of composition with its creditors with
respect to all or substantially all of its assets, or a bankruptcy, insolvency
or similar proceeding shall be otherwise initiated by or against a Guarantor
under any applicable bankruptcy, reorganization or analogous law as now or
hereafter in effect and if initiated against the Guarantor shall remain
undismissed (subject to no further appeal) for a period of ninety days;
provided, the term “dissolution or liquidation of a Guarantor,” as used in this
subsection, shall not be construed to include the cessation of the existence of
a Guarantor resulting either from a merger or consolidation of the Guarantor
into or with another entity or a dissolution or liquidation of the Guarantor
following a transfer of all or substantially all of its assets as an entirety;
and provided further that an Event of Default shall not be triggered under this
Subsection (b) if the Company and the unaffected Guarantor or Guarantors shall
continue to own more than 50% of the consolidated assets of the Company and the
Subsidiaries.

 

(c)           If any representation made by a Guarantor contained in this
Guaranty was false or misleading in any material respect at the time it was made
or delivered.

 

Whenever an Event of Default shall have happened and be continuing, (a) the
Trustee in the manner provided in Section 7.1 of the Indenture may declare the
entire unpaid principal of, or redemption premium, if any, and interest on the
Series 2005R-2 Bonds to be immediately due and payable, and (b) the Trustee may,
in its discretion, or shall upon the written request of the Holders of 66 2/3%
in principal amount of Series 2005R-2 Bonds then Outstanding, take whatever
action at law or in equity as may appear necessary or desirable to collect
payments then due or thereafter to become due hereunder or to enforce observance
or performance of any covenant or agreement of the Guarantors under this
Guaranty.

 

In case the Trustee shall have proceeded to enforce this Guaranty and such
proceedings shall have been discontinued or abandoned for any reason, then and
in every such

 

9

--------------------------------------------------------------------------------


 

case each Guarantor and the Trustee, subject to any determination in any
applicable proceeding, shall be restored respectively to their several positions
and rights hereunder, and all rights, remedies and powers of the Guarantors and
the Trustee shall continue as though no such proceeding had been taken.

 

Section 15.             Successors and Assigns; Enforcement of Remedies.

 

This Guaranty shall be binding upon and inure to the benefit of each Guarantor
and the Trustee and their respective successors and permitted assigns, except
that no Guarantor may assign any of its obligations hereunder.  All rights
against each Guarantor arising under this Guaranty shall be for the sole benefit
of the Trustee and the Holders of the Series 2005R-2 Bonds and their respective
successors and assigns and, with respect to payments due the Authority under
Sections 4.2(d), 7.3, 9.2 and 9.3 of the Financing Agreement, the Authority.  If
any Guarantor fails to pay in accordance with Section 1 hereof, the Trustee may
proceed in the enforcement of this Guaranty and such Guarantor’s obligations
thereunder and hereunder by any remedy provided by law, whether by legal
proceedings or otherwise, and to recover from such Guarantor the obligations,
without exhausting any other remedies that the Trustee may have pursuant to the
terms of the Series 2005R-2 Bonds, the Indenture or the Financing Agreement and
without resort to any other security held by or available to the Authority or
the Trustee.

 

Section 16.             Amendment of Guaranty.

 

The Trustee and the Guarantors may, without the consent of or notice to the
owners or beneficial owners of the Series 2005R-2 Bonds, enter into any
amendment, change or modification of this Guaranty (i) as may be required by the
provisions of this Guaranty or the Indenture, (ii) for the purpose of curing any
ambiguity or inconsistency, defective provision or omission, (iii) in connection
with an amendment of the Indenture or the Financing Agreement to effect any
event or purpose for which there could be such an amendment without the consent
of the Holders, or (iv) in connection with any other change herein which is not
to the material prejudice of the Trustee or the owners or beneficial owners of
the Series 2005R-2 Bonds.  Except for the amendments, changes or modifications
described in the preceding sentence, the Trustee and the Guarantors may not
enter into any other amendment, change or modification of this Guaranty without
first mailing notice to, and obtaining the written approval or consent of, the
owners or beneficial owners of not less than a majority in aggregate principal
amount of the Series 2005R-2 Bonds at the time outstanding; provided, however,
that the foregoing does not permit, without the written approval or consent of
the Holders of 100% in aggregate principal amount of the Series 2005R-2 Bonds
then Outstanding, an extension of the time of payment of, or a reduction in, any
of the Guaranteed Obligations.  In addition, any amendment, change or
modification of this Guaranty relating to payments due the Authority under
Section 4.2(d), 7.3, 9.2 or 9.3 of the Financing Agreement may only be made with
the prior written consent of the Authority.  As a condition precedent to any
such amendment, change, or modification, the Guarantors shall deliver to the
Trustee the Opinion of Counsel required by Section 9.5(B) of the Indenture.  No
amendment, modification or waiver of any provision of this Guaranty relating to
any Guarantor or consent to any departure by any Guarantor from any such
provision will in any event be effective unless it is signed by such Guarantor
and the Trustee.  Further, notwithstanding the foregoing, while the Senior
Credit Facility remains in effect, the parties hereto agree that they will not
(x) amend, modify or waive the provisions set forth in Section 7 of

 

10

--------------------------------------------------------------------------------


 

this Guaranty or (y) amend, modify or waive any of the other provision of this
Guaranty (i) if the effect of such modification or waiver would be to delete or
otherwise render ineffective the references to Section 7 expressly contained in
such provision or (ii) in a manner that could reasonably be expected to be
materially adverse to the holders of the Senior Credit Facility, without, in
each case, the prior written consent of the administrative agent thereunder.

 

Section 17.                                      No Merger or Waiver; Cumulative
Remedies.

 

This Guaranty shall not operate by way of merger of any of the obligations of a
Guarantor under any other agreement.  No failure to exercise and no delay in
exercising, on the part of the Trustee, any right, remedy, power or privilege
under the Indenture, the Financing Agreement or the Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege under the Indenture, the Financing Agreement or the Note
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
in this Guaranty and under the Indenture, the Financing Agreement, the Note and
any other document or instrument between a Guarantor and/or the Company and the
Trustee or the Authority are cumulative and not exclusive of any rights,
remedies, powers and privilege provided by law.

 

Section 18.                                      Survival of Guaranteed
Obligations.

 

Subject to Section 7 hereof, the obligations of each Guarantor under Section 1
shall be enforceable against such Guarantor without regard to and without giving
effect to any defense, right of offset or counterclaim available to or which may
be asserted by the Company or any Guarantor.

 

Section 19.                                      Guaranty in Addition to Other
Guarantee Obligations.

 

The obligations of each Guarantor under this Guaranty are in addition to and not
in substitution for any other obligations to the Trustee in relation to the
Financing Agreement or the Note and any guarantees or security at any time held
by or for the benefit of the Trustee.

 

Section 20.                                      Notices.

 

Demand for payment by any Guarantor of the amounts guaranteed hereunder shall be
made by notice in writing as provided in the next sentence.  All demands,
notices, approvals, consents, requests and other communication hereunder shall
be in writing addressed to the applicable Guarantors, c/o the address of the
Company as set forth in Section 11.8 of the Indenture, and shall be deemed to
have been given: (i) when the same are delivered by hand, or (ii) when the same
are sent by confirmed facsimile transmission, or (iii) on the next Business Day
when the same are sent by overnight delivery service (with delivery confirmed). 
The Guarantors, the Company, the Authority and the Trustee may, by notice given
hereunder, designate any further or different addresses or means of
communication to which subsequent demands, notices, approvals, consents,
requests or other communications shall be sent or persons to whose attention the
same shall be directed.

 

11

--------------------------------------------------------------------------------


 

Section 21.                                      Miscellaneous.

 

(a)                                  Any provision of this Guaranty that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction unless its removal would substantially defeat the basic
intent, spirit and purpose of this Guaranty.

 

(b)                                 This Guaranty shall be governed by and
construed in accordance with the laws of the State of Maine without giving
effect to principles of conflicts of law. Each of the undersigned Guarantors
hereby agrees to submit to the jurisdiction of the courts of the State of Maine
in any action or proceeding arising out of or relating to this Guaranty.

 

(c)                                  Each Guarantor hereby acknowledges
communication of the terms of this Guaranty, the Indenture, the Financing
Agreement and the Note and consents to all the terms, covenants and conditions
thereof.

 

(d)                                 No director, officer, employee, incorporator
or stockholder of any Guarantor, as such, shall have any liability for any
obligations of the Guarantors hereunder or for any claim based on, in respect
of, or by reason of, such obligations or their creation.

 

(e)                                  Each Guarantor shall pay on demand by the
Trustee any and all reasonable costs, fees and expenses incurred by the Trustee,
its agents and advisors and in enforcing any of their rights under this
Guaranty.

 

(f)                                    This Guaranty may be executed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute but one and the same instrument.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed by
their duly authorized representatives as of the date first above written.

 

 

ALL CYCLE WASTE, INC.

 

ATLANTIC COAST FIBERS, INC.

 

B. AND C. SANITATION CORPORATION

 

BRISTOL WASTE MANAGEMENT, INC.

 

C.V. LANDFILL, INC.

 

CASELLA ALBANY RENEWABLES, LLC

 

CASELLA MAJOR ACCOUNT SERVICES, LLC

 

CASELLA RECYCLING, LLC

 

(FORMERLY KTI NEW ENGLAND, LLC)

 

CASELLA RENEWABLE SYSTEMS, LLC

 

CASELLA TRANSPORTATION, INC.

 

CASELLA WASTE MANAGEMENT OF MASSACHUSETTS, INC.

 

CASELLA WASTE MANAGEMENT OF N.Y., INC.

 

CASELLA WASTE MANAGEMENT OF PENNSYLVANIA, INC.

 

CASELLA WASTE MANAGEMENT, INC.

 

CASELLA WASTE SERVICES OF ONTARIO LLC

 

CHEMUNG LANDFILL LLC

 

COLEBROOK LANDFILL LLC

 

FOREST ACQUISITIONS, INC.

 

GRASSLANDS INC.

 

HAKES C&D DISPOSAL, INC.

 

HARDWICK LANDFILL, INC.

 

HIRAM HOLLOW REGENERATION CORP.

 

K-C INTERNATIONAL, LTD.

 

KTI, INC.

 

KTI BIO FUELS, INC.

 

KTI ENVIRONMENTAL GROUP, INC.

 

KTI NEW JERSEY FIBERS, INC.

 

KTI OPERATIONS, INC.

 

 

 

 

 

By:

s/ Edwin D. Johnson

 

Name:

Edwin D. Johnson

 

Title:

Vice President and Treasurer

 

[Signature Page to Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

 

KTI SPECIALTY WASTE SERVICES, INC.

 

MAINE ENERGY RECOVERY COMPANY, LIMITED PARTNERSHIP

 

By: KTI Environmental Group, Inc.,

 

general partner

 

NEW ENGLAND WASTE SERVICES OF MASSACHUSETTS, INC.

 

NEW ENGLAND WASTE SERVICES OF ME, INC.

 

NEW ENGLAND WASTE SERVICES OF N.Y., INC.

 

NEW ENGLAND WASTE SERVICES OF VERMONT, INC.

 

NEW ENGLAND WASTE SERVICES, INC.

 

NEWBURY WASTE MANAGEMENT, INC.

 

NORTH COUNTRY ENVIRONMENTAL SERVICES, INC.

 

NORTHERN PROPERTIES CORPORATION OF PLATTSBURGH

 

PERC, INC.

 

PINE TREE WASTE, INC.

 

RESOURCE TRANSFER SERVICES, INC.

 

RESOURCE WASTE SYSTEMS, INC.

 

SCHULTZ LANDFILL, INC.

 

SOUTHBRIDGE RECYCLING & DISPOSAL PARK, INC.

 

SUNDERLAND WASTE MANAGEMENT, INC.

 

U.S. FIBER, LLC

 

WASTE-STREAM INC.

 

WINTERS BROTHERS, INC.

 

 

 

 

 

By:

/s/ Edwin D. Johnson

 

Name:

Edwin D. Johnson

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

CWM ALL WASTE LLC

 

 

 

 

 

By:

s/ Edwin D. Johnson

 

Name:

Edwin D. Johnson

 

Title:

Duly Authorized Agent

 

[Signature Page to Guaranty Agreement (Cont.)]

 

--------------------------------------------------------------------------------


 

 

GROUNDCO LLC

 

 

 

 

 

 

 

By:

s/ Edwin D. Johnson

 

Name:

Edwin D. Johnson

 

Title:

Duly Authorized Agent

 

 

 

 

 

 

 

THE HYLAND FACILITY ASSOCIATES

 

 

 

 

 

 

 

By:

s/ Edwin D. Johnson

 

Name:

Edwin D. Johnson

 

Title:

Duly Authorized Agent

 

 

 

 

 

 

 

NEWS OF WORCESTER LLC

 

 

 

By: Casella Waste Systems, Inc., its sole member

 

 

 

 

 

 

 

By:

s/ Edwin D. Johnson

 

Name:

Edwin D. Johnson

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

NEWSME LANDFILL OPERATIONS LLC

 

 

 

 

 

 

 

By:

s/ Edwin D. Johnson

 

Name:

Edwin D. Johnson

 

Title:

Duly Authorized Agent

 

 

 

 

 

 

Accepted:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

 

 

 

By:

/s/ Vernita L. Anderson

 

 

 

Name:

Vernita L. Anderson

 

 

 

Title:

Assistant Vice President

 

 

 

 

[Signature Page to Guaranty Agreement (Cont.)]

 

--------------------------------------------------------------------------------